EXECUTIVE EMPLOYMENT AGREEMENT
 
(President,)
 
THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into effective as of
September 1, 2014 (“Commencement Date”) by and between Robert Dragotta, an
individual residing at 401 East Commerce Street, Bridgeton, NJ  08302  (the
“Executive”) and Atomic World Media, Inc, a company (the “Company”), with an
executive address at
 
Introduction
 
The Company was organized for the purpose of developing, marketing, operating
and otherwise engaging in the business of a digital signage and mobile network.
It is an out of home digital media network providing entertainment and
advertising including media-related products and services, to commercial
establishments (the “Business”), and/or to carry on or engage in any other
business or activities as may be approved by the Board of Directors (the
“Board”).  Executive has extensive experience and expertise in the
Business.  The Company wishes to employ Executive, and Executive wishes to be
employed by Company, as its President, subject to the terms, conditions and
covenants contained herein.
 
NOW THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the Company and the Executive hereby
agree as follows:


1.           Employment. The Company hereby employs Executive as its President,
and accepts such employment, all upon the terms and conditions set forth herein
(the “Employment”).


2.           Duties and Authority.  Executive shall serve as the President, of
the Company, with such duties and authority as are conferred by the Board, and
are as otherwise commensurate with such position. Executive shall have the power
and authority necessary to fulfill and discharge his duties, subject to Board
oversight and direction. Under the direction of the CEO,  Executive shall have
the responsibility for operatio1ns, developing and directing the strategic
advertising plans of the Company, selling advertising, including the continued
advertising development of its business plan, budget and budget strategies,
developing working relationships with advertising agencies,  creative input on
commercials as may be requested by advertising agencies to ensure consistency
with the Company’s high programming standards, as well as programming and such
other duties and responsibilities as may be required from time to time by the
Board consistent with Executive’s position as approved by the Board as
President, and under the direction of the Chief Executive Officer. Executive
will devote his full working time and attention to the Company and its Business,
and will faithfully and diligently serve and endeavor to further the interests
of Company
 
 
 
 

--------------------------------------------------------------------------------

 


3.           Term.  The Term of Executive’s Employment under this Agreement will
commence effective the date of receipt of the company’s current funding
initiative in the amount of $2,000,000, and shall continue for 48 months unless
terminated by Executive or by the Board, pursuant to Section 6 or Section 7 of
this Agreement (the “Term”).
 
4.           Compensation


(a)           Base Salary. Executive shall receive a base salary (“Base
Salary”), payable in accordance with Company’s customary payroll policies at
such intervals as may from time to time be used by Company for paying its
employees generally, but no less frequently than monthly, at an annual rate to
be determined by the Board (but not less than $180,000 per annum.  Upon final
completion of the company’s current funding initiative in the amount of
$2,000,000 Executive shall receive for his efforts prior to this funding
initiative, a $25,000 signing bonus along with a stock award of 150,000 shares
of common stock subject to a 1 year cliff vesting and the base salary (“Base
Salary”), payable in accordance with Company’s customary payroll policies at
such intervals as may from time to time be used by Company for paying its
employees generally, but no less frequently than monthly, at an annual rate to
be determined by the Board (but not less than $180,000 per annum).


(b)           Bonus Compensation. The Board in its discretion may or may not
establish bonus compensation or profit sharing or similar compensation
arrangements, based on Executive’s performance and the overall performance of
the Company, either on an "ad hoc" basis or pursuant to a bonus plan or
arrangement as may be established at the Company's discretion for Executive only
and/or for senior executives of the Company. If such arrangements are
established by the Board for or within any given period of time, and subject to
the prior written approval of the Board in each instance, Executive shall be
entitled to compensation in addition to Base Salary, if any, pursuant to
arrangements as may be established by the Board from time to time.


(c)           Executive agrees and acknowledges that the Base Salary and Bonus
Compensation will be paid only from funds received in future raises or from
positive cash-flow, as and if those funds are available.


(d)           Options or Warrants. The Board agrees to establish warrant or
option rights for Executive and/or other executive officers or directors. If
such rights are conferred by the Board, and subject to the prior written
approval of the Board in each instance, Executive shall be entitled to options
or  warrants for the Company’s membership interests pursuant to agreements as
may be approved from time to time by the Board (collectively, “Warrant
Agreements”). Executive acknowledges that the issuance of membership interests
pursuant to any such Warrant Agreement may not be registered under any
applicable federal or state securities laws, and Executive agrees not to
transfer any of such membership interests except in compliance with applicable
securities laws and regulations. The Warrant Agreements shall provide that, upon
a Change in Control, the warrant agreement may immediately be exercised and
converted into membership interests as provided therein. As used herein, “Change
in Control” shall mean the occurrence of either of the following: (i) the
acquisition in one or more transactions, by any person or entity of legal or
beneficial ownership, direct or indirect, of more than 49% of the issued and
outstanding voting securities of the Company at any time, or (ii) a change in
the majority voting control of the Company, or if member(s) of the Company (who
do not presently have such power) acquire the power to elect a majority of the
Board. Executive represents that he is an “Accredited Investor”, as defined
under federal securities laws.
 
 
 
2

--------------------------------------------------------------------------------

 


(e)           Benefits.  Executive will receive benefits under, any pension,
profit sharing, insurance, hospitalization, medical, disability, stock purchase,
stock option, stock ownership, vacation or other employee benefit plan, program
or policy of the Company during the course of his Employment by the Company and
which shall be afforded to him specifically by the Board, subject to the terms
of such plans, programs or policies and commensurate with all other Executives
of the Company.


(f)           Vacation. In addition to holidays established by the Board as
Company holidays, during each year of the Employment Executive shall be entitled
to 4 weeks (only two consecutive at a given time)  paid vacation time, as may
reasonably be requested by Executive and reasonably approved by the Board.
Executive’s vacation time will be taken on a reasonably scheduled basis
consistent with Executive’s duties hereunder. Unused vacation time of no more
than one week may be carried over to a subsequent year on a reasonably scheduled
basis, so long as Executive’s performance is not materially and adversely
affected.
 
(g)           Expenses.  Executive shall be entitled to reimbursement by the
Company, in accordance with the Company's policies then applicable to its
President, or, if none, then applicable to senior executives of the Company,
against appropriate vouchers or other reasonable receipts, for the following
authorized expenses: travel, entertainment and other standard business expenses
reasonably incurred by him in the performance of his duties hereunder. Without
limiting the generality of the foregoing, the Company will pay or reimburse the
Executive for his business use of a cellular telephone, and for wireless
computer, email and internet access devices.  All expenses shall be submitted in
writing for approval to the CFO beforehand.


(h)           Withholding.  All payments required to be made by the Company
hereunder to Executive shall be subject to the withholding of such amounts
relating to taxes and other governmental assessments as the Company may
reasonably determine it should withhold pursuant to any applicable law, rule or
regulation.


5.           Work Site. Executive's duties may be discharged from any business
location of the Company as approved by the CEO. Executive may travel for
business purposes and work from remote locations with authorization by the CEO,
and must be available by phone or e-mail each working day.
 
 
 
3

--------------------------------------------------------------------------------

 


6.           Death; Permanent Disability.  The Term shall terminate upon
Executive’s death. If during the Term Executive fails because of illness or
other incapacity to perform the services required to be performed by him
hereunder for any consecutive period of more than 90 days, or for shorter
periods aggregating more than 90 days in any consecutive twelve-month period
(any such illness or incapacity being hereinafter referred to as "permanent
disability"), then the Company in its discretion may at any time thereafter
terminate the Term at a date specified after not less than 30 days' prior
written notice to  Executive; provided, however, that no such termination shall
be effective if prior to the date when such notice is given, the Executive's
illness or incapacity shall have terminated, according to Executive’s medical
records and concurred by his physician, and he shall be physically and mentally
able to perform the services required hereunder and shall have taken up and be
performing such duties. If the Employment hereunder shall be terminated by
reason of Executive’s death or permanent disability, Executive or his estate, as
the case may be, shall be entitled to receive (a) any earned and unpaid Base
Salary accrued through the date of termination, (b) a pro rata portion of any
annual bonus which Executive would otherwise have been entitled to receive
pursuant to any bonus plan or arrangement for himself and/or senior executives
of the Company (such pro rata portion to be payable at the time such annual
bonus would otherwise have been payable to Executive), (c) subject to the terms
thereof, any accrued reimbursements for expenses and any other benefits which
may be due to Executive on the date of termination under the provisions of any
employee benefit plan, program or policy, (d) the proceeds of Key-Man Life
Insurance, if any, payable to Executive’s beneficiaries, and (e) any other
benefits conferred by the Board.


7.           Other Termination.


(a)           For Cause. The Company may at any time during the Term, by
explanation through written notice, terminate the employment of the Executive
for cause, the cause to be specified in the notice.  For purposes of this
Agreement, "cause" shall mean (i) any gross negligence, self dealing, including
but not limited to any course of action which is determined not to be in the
best interests of the company by the Board of Directors, or material willful
misconduct of Executive in connection with the performance of his duties
hereunder, including without limitation the intentional misappropriation of
funds or property of the Company, securing or attempting to secure personally
separate from his compensation, any profit in connection with any transaction
entered into on behalf of the Company, or any material willful, intentional or
malicious act having the effect of materially injuring the reputation, business
or business relationships of the Company; (ii) engaging in any criminal
enterprise involving moral turpitude, or (iii) conviction of a felony or
misdemeanor involving moral turpitude or fraud.  Termination for cause shall be
effective upon the giving of such notice and the Executive shall be entitled to
receive any earned and unpaid Base Salary accrued through the date of
termination and subject to the terms thereof, any benefits which may be due to
the Executive on such date under the provisions of any employee benefit plan,
program or policy plus three months health, dental and disability benefits.


(b)           Without Cause.  The Company may terminate the Term at any time,
upon at least 90 days’ notice to Executive, without Cause, provided that in such
event that the Company shall pay the base salary (as then in effect) for the
life of the remaining employment term or six months, whichever is greater, (the
“Payout Period”), in addition to (i) any additional earned and unpaid
compensation or expense reimbursements accrued hereunder through the date of
termination, (ii) subject to the terms thereof, any benefits which may be due to
the Executive on such date under the provisions of any employee benefit plan,
program or policy;  (iii) continuation of health, dental and disability coverage
for the Payout Period following such termination, (iv) a pro rata portion of any
annual bonus with respect to the fiscal year in which such termination occurs,
(v) immediate vesting and immediate exercisability of all stock, option, warrant
and similar rights that are granted or awarded to Executive by Company at any
time, and (vi) other benefits conferred by the Board.
 
 
 
4

--------------------------------------------------------------------------------

 


(c)           By Executive Generally. Executive may also terminate the Term at
any time, upon at least 90 days’ notice to the Company, with the same effects as
if the Company terminated the term of this Agreement for Cause, as set forth
above.




(d)           By Executive Due to Company Breach.  In the event of any material
breach of this Agreement by the Company that remains uncured for 30 days after
the Executive notifies the Company thereof, Executive may terminate the Term by
giving 60 days’ notice to the Company, with the effects as provided herein for a
termination by the Company without Cause.


(e)           Immediate Cessation of Duties. If a Termination Event occurs due
to Cause or Executive’s resignation pursuant to subsection (c), the Company may
direct Executive to immediately cease Executive’s activities on behalf of the
Company, and within a prompt but reasonable period of no more than 10 days, to
remove Executive’s personal belongings from the premises of the Company and/or
to discontinue using any of the Company’s facilities, assets or properties.
 
8.           Ownership of Work Product and Ideas. During the Employment any
discoveries, inventions, patents, materials, licenses and ideas related to the
delivery of digital advertising content or digital retailing of goods and
services, whether over the internet, on CD-ROM or otherwise, or the development
of database applications for any such Industries (“Technology”), whether or not
patentable or copyrightable and whether created and owned by Executive during
the Employment or during any prior employment with Company or affiliates, or
owned by the Company prior to or after the execution of this Agreement (“Work
Product”), and all business opportunities within the Industry (“Opportunities”)
introduced to Executive during the Employment, will be owned by the Company, and
Executive will have no personal interest in such, except if the Board, excluding
the vote of Executive (if he is a member of the Board), in its reasonable
discretion, allows the Executive to participate in or have other rights to such
Work Product or Opportunities during the Term or upon the termination of this
Agreement. Executive will, in such connection, promptly disclose any such Work
Product and Opportunities to the Company and, upon the request of the Board,
will assign to the Company all rights to such Work Product and Opportunities,
without additional compensation, unless otherwise decided by a majority vote of
the Board.
 


 
5

--------------------------------------------------------------------------------

 
 
9.           Protection of Confidential Information
 
(a)           Definitions. Executive acknowledges that during the course of his
employment, he will acquire Proprietary Information and Trade Secrets (as
hereinafter defined), of the Company.  For purposes of this Agreement:
 
(i)           “Proprietary Information” shall mean all unpublished materials and
information created, discovered, owned or otherwise controlled by the Company or
its affiliates relating to the products of the Company or its affiliates,
including, but not limited to financial information, data or statements,
product  research and development, past, existing and future; product plans,
designs and schematics, patents, client lists, computer date, documentation,
algorithms, processes and know-how (whether or not reduced to writing and
whether or not patentable or copyrightable), and business and marketing plans
and strategies, pricing policies, cost and profit information, supplier
identities, packaging and the like, disclosed orally, in writing, or by
inspection.  Proprietary Information shall also include all other materials and
information which have been clearly identified by the Company as “Proprietary
Information,” “Trade Secrets” or “confidential information.”  The term
“Proprietary Information” shall not include any information which is now
generally known or available or which hereafter through no act or failure to act
on the part of Executive becomes generally known or available; and
 
(ii)           “Trade Secrets” shall mean the whole or any portion or phase of
any scientific or technical information, design, process, procedure, formula or
improvement related to the Technology which is secret and is not generally
available to the public, which the Company or its affiliates both marks and
treats as “Confidential,” and which gives the one who uses it an advantage over
competitors who do not know of or use the Trade Secret.  A Trade Secret may
include, without limitation, Proprietary Information relating to programs or
products now existing or currently under design or development by the company or
its affiliates.
 
(b)           Non-Disclosure. Executive agrees to hold the Proprietary
Information and Trade Secrets of which Executive may acquire knowledge hereunder
in the strictest confidence unless ordered to disclose same subject to legal
proceeding instituted by any third party or as required in order to comply with
authorized government requirements.  Executive further agrees not to disclose
any Proprietary Information or Trade Secrets except to the Board of Directors of
the Company, Executives, advisers, counsel and consultants of the Company and
its affiliated companies, if any, on a “need to know basis” and then only to
those persons who reasonably require the same for the purposes hereof and who
are bound by a confidentiality agreement consistent in format and substance,
with this Section and the policies of the Board of Directors of the Company.
 
 
 
6

--------------------------------------------------------------------------------

 
 
(c)           Return of Documents and Materials.  Executive agrees to use his
best efforts to deliver promptly upon the termination of the Employment, and at
any other time as the Company may request, all documents, technology, software,
source codes, object codes, hardware (and all copies thereof), in whatever
medium, relating to the business of the Company he possesses or has under his
control.


10.           Non-Competition; No Solicitation.


(a)           Executive acknowledges and recognizes that the highly competitive
nature of the Company’s business and that the goodwill and patronage of the
Company’s customers and vendors constitute a substantial asset of the Company,
having been acquired through considerable time, effort and money.  Accordingly,
and subject to Executive’s covenants hereunder as to his full-time employment
and best efforts on behalf of the Company, Executive agrees that during his
employment with the Company, he shall not, without the written consent of the
Company, directly or indirectly, either individually or as an employee, agent,
partner, shareholder, consultant, option holder, guarantor or in any other
capacity other than as a passive investor of less than 5% of the equity,
participate in, engage in or have an active financial interest consulting or
management position in any business, firm, company or other entity if it
competes or is deemed or likely to compete  with the material business operation
conducted by the Company or its subsidiaries or affiliates or any successor or
assign thereof, nor will he solicit any other person to engage in any of the
foregoing activities, nor will he solicit any employees, contractors or
customers of the Company to change their relationship with the Company or to
enter into a relationship or participate with a competitor of the Company.  For
purposes of this Section, a Company “subsidiary” is any entity in which the
Company owns, directly or indirectly, more than a 25% equity interest, and a
Company “affiliate” is any entity which owns, directly or indirectly, more than
25% of the Company’s outstanding stock (a “company parent”) or of which more
than 25% is owned by any company parent. The Executive acknowledges that the
scope of this restriction is appropriate and necessary to protect the Company’s
legitimate business interests.


(b)           Participation in the management of any business operation other
than in connection with the management of a business operation which is in
direct competition with the Company or its subsidiaries or affiliates or any
successor or assign thereof shall not be deemed to be a breach of Section 10(a).
In addition, the provisions of Section 10(a) shall not prohibit the ownership by
the Executive (as the result of open market purchase) of less than 15% of any
class of capital stock of any company which is regularly traded on a national
securities exchange or over-the-counter on the NASDAQ System.


(c)           Executive will not at any time during his employment with the
Company solicit or assist or encourage the solicitation of any employee of the
Company or any of its subsidiaries or affiliates to work for Executive or for
any business, firm, Company or other entity in which the Executive, directly or
indirectly, in any capacity described in Section 10(a) hereof, participates or
engages (or expects to participate or engage) or has (or expects to have) a
financial interest or management position.
 
 
 
7

--------------------------------------------------------------------------------

 


(d)           Executive shall not at any time during his employment directly or
indirectly compete with the Company by soliciting, inducing or influencing any
of the customers of the Company to discontinue or reduce the extent of such
relationship with the Company, or commence or expand any such relationship with
any competitor of the Company.


(e)           If any of the covenants contained in this Section 10 are held by a
court of competent jurisdiction to be unenforceable because of the duration of
such provision, the activity limited by or the subject of such provision and/or
the area covered thereby, then the Company and the Executive shall petition the
court to make such determination so that it shall construe such restriction so
as to thereafter be limited or reduced to be enforceable to the greatest extent
permissible by applicable law.


11.           Survival of Restrictions. The restrictions and covenants set forth
in Sections 8, 9 and 10 shall survive the termination of this Agreement and
remain binding on Executive and enforceable by the Company for two years
following termination; provided, however, that such restrictions and covenants
with the exception of Section 9 shall terminate immediately upon termination
without cause.


12.           Equitable Remedies.  Executive acknowledges that he has been
employed for his unique talents and that the Company will suffer irreparable
damage if any provisions of Sections 8, 9 or 10 hereof are not performed
strictly in accordance with their terms or are otherwise breached. Executive
hereby expressly agrees that the Company shall be entitled as a matter of right
to seek injunctive or other equitable relief, in addition to all other remedies
permitted by law, to prevent a breach or violation by Executive and to secure
enforcement of the provisions of Sections 8, 9 or 10 hereof.  Resort to such
equitable relief, however, shall not constitute a waiver or any other rights or
remedies that the Company may have.
 
13.           Conflicting Agreements. Executive warrants and represents that he
has disclosed to the Company any existing or proposed agreements to which
Executive is a party that may adversely affect Executive’s ability to render his
services to the Company hereunder.


14.           Errors and Omissions Insurance.  If approved by the Board, the
Company agrees to maintain for the benefit of Executive, Directors and Officers
liability insurance in amounts commensurate with the business risk associated
with Executive’s duties and the Business. The Company will be responsible for
the payment of any amount deductible under such policy as such deductible may
apply to Executive.


15. Use of Likeness. Executive agrees to allow the Company to use his name,
approved biography and likeness in connection with information that may be
disseminated concerning the Company.  Executive agrees to appear and actively
participate on behalf of the Company in the general promotion of the Business.
 
 
 
8

--------------------------------------------------------------------------------

 


16.Disclosure Regarding Preparation of Agreement and Conflicts of Interest. The
parties acknowledge that counsel for the Company, Berger Singerman, P.A.,
prepared this Agreement on behalf of and in the course of its representation of
the Company, that each party has been advised that inherent or possible
conflicts of interest based on competing individual or Company interests or
concerns may exist, and that each has been advised to, and has had full
opportunity to, seek advice of independent counsel.


17.           No Presumption Based on Drafting. The parties acknowledge that
they fully negotiated this Agreement.  The fact that the final versions or any
drafts of this Agreement were prepared by a particular counsel shall create no
presumption and specifically shall not cause any ambiguities to be construed
against either party.
 
18.           Miscellaneous                                Provisions
 
(a)           No provision of this Agreement shall be deemed to have been waived
unless such wavier is in writing signed by the waiving party.  No failure by any
party to insist upon the strict performance of any provision of this Agreement,
or to exercise any right or remedy consequent upon a breach thereof, shall
constitute a waiver of any such breach, or such provision or any other
provision.  No waiver of any provision of this Agreement shall be deemed a
waiver of any other provision of this Agreement or wavier of such provision with
respect to any subsequent breach, unless expressly provided in writing.
 
(b)           All notices required or permitted to be given under this Agreement
shall be in writing.  Notices may be served by:  (1) certified or registered
mail postage pre-paid with return receipt requested, or by private courier,
prepaid; (2) by facsimile or other telecommunication device capable of
transmitting or creating a written record, with a copy sent by U.S. mail or by
personal delivery three (3) days after the initial facsimile transmission;
or  (3) personally.  Mailed notices shall be deemed delivered three days after
mailing, properly addressed, return receipt signed.  Couriered notices shall be
deemed delivered on the date the courier warrants a delivery has
occurred.  Facsimile notices shall be deemed delivered when receipt is either
confirmed by confirming transmission equipment or acknowledged by the addressee
or its office.  Personal delivery shall be effective when accomplished upon
signature of receipt or appropriate proof from the deliverer.   All notices
shall be given to the parties at the addresses first given above unless a party
changes his or its address by giving notice to the other party as provided
herein.
 
(c)           This Agreement constitutes the entire Agreement of the parties
relating to the subject matter hereof.  There are no terms, conditions or
obligations other than those contained in this Agreement.  This Agreement
supersedes all prior communications, representations or agreements between the
parties relating to the subject matter hereof.  This Agreement may not be
amended except in writing executed by the parties.
 
 
 
9

--------------------------------------------------------------------------------

 
 
(d)           The invalidity or unenforceability of any particular provision of
this Agreement shall not effect the other provisions hereof; all of which shall
remain enforceable in accordance with their terms.  Should any of the
obligations hereunder be found illegal or unenforceable, the Company and
Executive shall petition the court that such obligations shall be enforceable
within whatever terms a court of competent jurisdiction shall deem allowable by
law.  Executive may not assign, sell, subcontract, delegate or otherwise
transfer his obligations under this Agreement, without the prior written consent
of the Board, and any attempted assignment or delegation shall be void and
without effect.
 
(e)           This Agreement shall inure to the benefit of the successors and
assigns of the Company as if such Agreement had been originally negotiated and
entered into by and between Executive and such successor and/or assign of the
Company.  As a condition to any merger, corporate reorganization, sale of the
Company’s assets or comparable transaction, the assignee, purchaser or
successor, as the case may be, shall be required to undertake in writing to
perform all of the Company’s obligations hereunder and specifically to agree in
writing to assume this Agreement.
 
(f)           This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Florida for agreements wholly negotiated,
entered into and performed within the State of Florida.
 
(g)           Executive acknowledges that the Company and its affiliated
companies are new and evolving companies in the Industry, and that protection of
Proprietary Information, Confidential Information, Work Product, Trade Secrets
and Opportunities, provided for in this Agreement are important to future
prospects for growth and business development of the Company.  Executive
acknowledges that the Company may not have an adequate remedy at law in the
event of any breach or threatened breach by Executive of any provision of
Sections 8, 9 and 10, and that the Company may suffer irreparable damage and
injury as a result. Accordingly, in the event of any such breach or threatened
breach, Executive hereby consents to the Company’s application for injunctive
relief against him by any court of competent jurisdiction without the posting of
any bond or security therefore.
 
(h)           This Agreement may be executed in any number of counterparts, all
of which taken together shall constitute one agreement binding on all the
parties, notwithstanding that all parties are not signatories to the same
counterpart.  The section headings in this Agreement are included for
convenience only; they do not give full notice of the terms of any portion of
this Agreement, and are not relevant to the interpretation of any provision of
this Agreement.
 
(i)           All rights and obligations shall cease upon termination of this
Agreement, except for the rights and obligations set forth in or arising out of
Sections 8, 9 and 10, which shall survive the termination of this Agreement as
provided in Section 10.
 
(j)           Any dispute arising under this Agreement that cannot be settled
through negotiation, or, if the parties mutually agree, mediation, shall be
settled by arbitration before and pursuant to the applicable rules of the
American Arbitration Association in Fort Lauderdale, Florida.  The arbitration
shall include an award of attorney’s fees and costs to the prevailing
party.  The parties waive the right to seek punitive damages (but not the
equivalent of statutory damages for copyright infringement) and the arbitrator
shall have no authority to award such damages.  The arbitration award shall be
confirmed by the entry of a judgment in an appropriate jurisdiction.  The
parties waive trial by jury in all events.
 
 
 
10

--------------------------------------------------------------------------------

 
 
(k)           Facsimile signatures on this Agreement shall be deemed to be
originals and to be legally binding and effective.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first written above.
 


 

 
EXECUTIVE
 
 
________________________________
Robert Dragotta
 


ATOMIC PAINTBALL, INC.
 
Darren Dunckel
CEO
 
By: ______________________________
 

 
 
 
11

--------------------------------------------------------------------------------

 